

117 S2712 IS: To authorize appropriations for planning for United States participation in the 2025 World Expo in Osaka, Japan. 
U.S. Senate
2021-08-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2712IN THE SENATE OF THE UNITED STATESAugust 11 (legislative day, August 10), 2021Ms. Klobuchar (for herself and Mr. Grassley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo authorize appropriations for planning for United States participation in the 2025 World Expo in Osaka, Japan. 1.Authorization of appropriations for planning for United States participation in the 2025 World ExpoNotwithstanding section 204 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (22 U.S.C. 2452b), there is authorized to be appropriated for planning for United States participation in the 2025 World Expo in Osaka, Japan, $2,000,000 for fiscal year 2022. 